Order entered June 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00579-CR

                 DEMARCUS TYSON AKA ALFONZO DAVIS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F07-49621-R
                                             ORDER
       In this case, appellant raises an issue related to the costs assessed against him. The

record, however, does not contain a cost bill or other document with an itemized list of costs

assessed in this case. We ORDER the Dallas County District Clerk to prepare and file, within

seven days of the date of this order, a supplemental clerk’s record containing a detailed

itemization of the costs assessed in this case, including but not limited to, specific court costs,

fees, and court appointed attorney fees. See TEX. CODE CRIM. PROC. ANN. art. 103.001, .006

(West 2006).

       The supplemental clerk’s record SHALL ALSO INCLUDE an explanation of any

abbreviations used to designate a particular fee, cost, or court appointed attorney fee.

                                                       /s/    MICHAEL J. O'NEILL
                                                              JUSTICE